                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA

In re:                                                                        Bankruptcy Case No.: 19−12615
Michael Parman                                                                          Chapter 13
Debtor

                                         NOTICE OF DEFICIENCY

To: Caylyn Albarado

Your Claim is/are deficient for the following reason(s):

      Document filed using incorrect event code.


      Please re−file using event code Bankruptcy/File Claims


Related document(s):

Proof of Claim Attachment 3001(c)(1) and (d) (Claim # ) (Attachments: # 1 Proof of Claim) (Albarado, Caylyn)




The corrected filing must be submitted within 2 business days. Otherwise, the court may issue an order to show cause
as to why the document was not corrected, or may strike the pleading. You may contact the court for further
procedural information.




                                                                                       Jennifer Nunnery
New Orleans, Louisiana, November 20, 2019.                                                Deputy Clerk
